87 F.3d 1320
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leonard P. MACKEY, Petitioner-Appellant,v.Samuel A. LEWIS, Director;  Grant Woods, Respondents-Appellees.
No. 95-17385.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN, JR., and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Leonard Paul Mackey, an Arizona state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition challenging his state court conviction for burglary in the third degree.   We have jurisdiction under 28 U.S.C. § 1291.   We review de novo a district court's denial of a habeas petition.  Calderon v. Prunty, 59 F.3d 1005, 1008 (9th Cir.1995).   We affirm for the reasons stated in the district court's well-reasoned order filed November 2, 1995.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the denial of habeas relief and the dismissal of the petition under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal